Exceptions overruled. The female plaintiff, a customer in a provision market, was cut by shattered glass from an exploded bottle of carbonated beverage. The defendant in this action of tort was engaged in the business of bottling and selling soft drinks, some of which were on sale at the market. If it be assumed that the exploded bottle came from the defendant, a verdict was nevertheless rightly directed for it. Even if the excluded answers to interrogatories had been admitted (compare Falzone v. Burgoyne, 317 Mass. 493, 498), the plaintiff did not satisfy the burden of showing that there had been no mishandling after the bottle left the control of the defendant. Evangelio v. Metropolitan Bottling Co. Inc. 339 Mass. 177,183.